Citation Nr: 0528790	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  95-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for chronic respiratory 
disorder.

3.  Entitlement to service connection for motion sickness.

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The appellant had verified active duty for training in the 
Georgia Air National Guard or U.S. Air Force Reserve from 
July 7 to 22, 1956, and from July 6 to 21, 1957.

This appeal is from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The Board of Veterans' Appeals denied 
the claims at issue in December 1998 as not well grounded, 
which the United States Court of Appeals for Veterans Claims 
(Court) affirmed by order of September 2000.  In November 
2000, the Court recalled its order after enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) rescinded the 
requirement that claims for VA benefits be well grounded as a 
condition of VA assistance with the claim.  The Court vacated 
and remanded the Board's decision in December 2000 for Board 
readjudication.  The Board remanded the case to the RO in 
August 2001 for the RO to implement the notice and assistance 
requirements of the VCAA.  The RO returned the case to the 
Board in June 2005.

The issues on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

In this case, confirmation of all of his active duty for 
training is crucial to the viability of the appellant's 
claims.  See 38 U.S.C.A. §§ 101(2), (16), (22), (24), 1110, 
1131 (West 2002).

The appellant's membership in the Georgia Air National Guard 
or the U.S. Air Force Reserve from December 1953 to December 
1961 is verified.  National Personnel Records Center has 
verified only two two-week periods of ACDUTRA, one in July 
1956, the other in July 1957.  This seems too little time in 
ACDUTRA 


for the length of his membership in the Air National Guard 
and Air Force Reserve.  It does not explain how, for example, 
he obtained the skills of his military occupational specialty 
without an initial period of training.

The appellant's separation documents show honorable discharge 
in December 1956 from the Air National Guard of Georgia and 
the Reserve of the United States Air Force.  This suggests 
that he belonged to both organizations simultaneously, at 
least for some time, or that Air National Guard and the Air 
Force Reserve units were somehow commingled.  This creates 
the possibility that medical and personnel records might be 
commingled.

In December 1993 and February 1994, the RO requested 
information from the Georgia Adjutant General, but obtained 
no response.  The VCAA mandates greater persistence in 
obtaining a response from Georgia.  38 C.F.R. § 3.159(c)(3) 
(2005).  In light of the seemingly incomplete verification of 
ACDUTRA, the paucity of service medical records, and the 
possible commingling of Air National Guard and Air Force 
Reserve records, obtaining a response from the Adjutant 
General seems particularly important, both as to periods of 
ACDUTRA and availability of service medical records.

VA has left other obligations for assistance to the appellant 
incomplete.  The appellant reported on his original 
application for compensation that he was treated at Dobbins 
Air Force Base hospital from 1953 to 1961.  Although the RO 
requested personal medical records from NPRC, it did not 
request clinical records from the hospital at Dobbins AFB.  
Dobbins Air Force Base is now Dobbins Air Reserve Base.  The 
appellant's service medical examination reports show the 
examinations were performed at 116th Tac[tical] Hospital, 
Dobbins, AFB.  Complete development of the appellant's claim 
includes action to obtain clinical records.

Of 13 physicians and four institutional health care providers 
from which the appellant authorized the release of 
information in July 1993, the RO has never requested records 
from one, Emory University Clinic.  Rather the RO notified 
the appellant by letter of July 1998 that Emory University 
Hospital had reported having no records on the appellant and 
suggested seeking records from Emory University 


Clinic.  The RO instructed the appellant to obtain and submit 
those records.  As it happens, the appellant's July 1993 list 
of sources of medical evidence included both Emory University 
Hospital and Clinic, with a note calling VA's attention to 
the distinction.

The RO's July 1998 letter pre-dated the VCAA, and was 
appropriate at the time.  Under current rules, when VA 
becomes aware of the existence of relevant records, it must 
request the claimant provide a release for the records.  
38 C.F.R. § 3.159(e)(2) (2004).  This rule makes reference to 
specific evidence and it should not be interpreted as merely 
redundant of the instruction under 38 C.F.R. § 3.159(b) to 
notify the claimant generally of the assistance VA will 
afford to obtain evidence and of the claimant's obligation to 
authorize the release of private records.  

A November 1996 letter informed the appellant of a negative 
response from Dr. Kyburz to VA's request for records.  A copy 
of the November 15, 1993, letter to Dr. Kyburz is of record, 
but not a response.  A new authorization for release of 
records and another attempt is necessary.  38 C.F.R. 
§ 3.159(c)(1) (2004).

An April 2003 letter erroneously informed the appellant that 
St. Joseph's Hospital did not reply to a November 15, 1993, 
request.  St. Joseph's replied negatively on November 30, 
1993.

The February 1994 VA examination did not examine the 
appellant for all of his claimed conditions.  Under rules 
then in effect, the appellant was entitled to examination 
only for those conditions that were the object of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  
Under current rules, in paraphrase, he is entitled to VA 
examination if his records contain competent evidence of 
current diagnosed disability or persistent or recurrent 
symptoms; establishes an event, injury or disease in service, 
and indicates that the claimed disability or symptom may be 
associated with the established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4) (2004).  Under these 
rules, the current evidence and the appellant's testimony are 
sufficient to warrant audiological examination and opinion, 
because there is post-service diagnosis of hearing loss and 
occasional tinnitus, and he alleges exposure to aircraft and 
helicopter noise, possibly consistent 


with his periods of ACDUTRA.  Depending on the results of 
VA's further actions to obtain verification of ACDUTRA and 
service medical records that trigger entitlement to 
examination, entitlement to VA examination for the other 
claimed conditions might transpire.

Finally, the appellant should be aware that current law 
places substantial and ultimate responsibility with him for 
the development of the evidence in his claim.  VA has no duty 
to assist him to obtain evidence that requires information 
only he can know to obtain.  38 C.F.R. § 3.159(c)(1)(i), 
(2)(i), (3) (2004).  "The duty to assist is not always a 
one-way street.  If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Regarding obtaining records from private health care 
providers, the appellant has reported essentially ongoing 
treatment from 17 providers for 30 years each.  The evidence 
obtained thus far includes numerous records of treatment by 
named physicians for conditions other than those claimed and 
not for claimed conditions.

VA's duty is just what it states, a duty 
to assist, not a duty to prove a claim 
with the claimant in a passive role.  Nor 
is [] VA required to search for evidence 
which, even if obtained, would make no 
difference in the result.  In short, the 
"duty to assist" is not a license for a 
"fishing expedition" to determine if 
there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, this duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.

Gobber v. Derwinski¸2 Vet. App. 471, 472 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide new 
authorizations for release of information 
from Dr. Kyburz and from Emory University 
Clinic (not to be confused with Emory 
University Hospital).

*	The appellant must complete the 
release showing dates of treatment 
and the conditions treated.

*	VA shall not execute the release if 
it does not identify the dates of 
treatment for a claimed condition.

2.  Request the appellant to report all 
periods and locations of active duty for 
training with as much specificity as he 
can, e.g., month and year, or season and 
year, and the location.

3.  Contact the Georgia Adjutant General 
and request verification of all periods 
of ACDUTRA while under that command from 
December 1953 to December 1961, and 
request any medical records from that 
period, including any U.S. Air Force 
Reserve records that may be commingled 
with Air National Guard personnel or 
medical records.

*	Provide the Adjutant General any 
information the appellant provides 
in response to instruction (2).

*	Request any information available 
about the duties of the appellant's 
MOS, App Gnd Radio Operator - 29330 
- including whether an airman in 
that MOS worked in proximity to 
airplanes or helicopters.

4.  Request clinical records on the 
appellant from 116th Tactical Hospital, 
Dobbins Air Reserve Base, Marietta, 
Georgia, or its successor, for the period 
December 1953 to December 1961.  
Associate any information obtained with 
the claims file.

5.  Schedule the appellant for VA 
audiological examination to take a 
clinical history of lifetime noise 
exposure and to administer tests to 
diagnose hearing loss and tinnitus.  
Provide the examiner the claims file.

*	The examiner is to provide an 
opinion whether it is less than, 
equal to, or greater than 50 percent 
probable that any current hearing 
loss or tinnitus is the result of 
noise exposure during two weeks or 
active duty for training in 1956 and 
two weeks in 1957, plus any other 
periods of active duty for training 
documented in the claims file.

6.  If and only if service records are 
obtained that show sinusitis, respiratory 
disorder, or vertigo during a period of 
ACDUTRA, schedule the appellant for 
appropriate examinations with examiners' 
opinions to determine whether current 
sinusitis, respiratory disorder or 
vertigo are at least as likely as not 
related to the documented periods of 
ACDUTRA.

7.  If and only if evidence is obtained 
showing current motion sickness, schedule 
the veteran for an appropriate 
examination to diagnose the cause of 
motion sickness and to obtain a medical 
opinion whether the cause of current 
motion sickness is at least as likely as 
not related to the documented periods of 
ACDUTRA.

8.  Readjudicate the claims for service 
connection for sinusitis, respiratory 
disorder, vertigo, bilateral hearing loss 
and tinnitus.  If any claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. fy369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals
 
 
 
 

